Exhibit 10.9



ALEXANDRIA REAL ESTATE EQUITIES, INC.

AMENDED AND RESTATED

1997 STOCK AWARD AND INCENTIVE PLAN

Approved by Stockholders April 28, 2000

Amended and Restated December 1, 2000

Approved by Stockholders April 27, 2001



 

 

Section

 

Page

1.

Purpose; Types of Awards; Construction

1

2.

Definitions

1

2.1

"Affiliate"

1

2.2

"Award"

1

2.3

"Award Agreement"

1

2.4

"Beneficiary"

1

2.5

"Board"

2

2.6

"Change of Control"

2

2.7

"Code"

3

2.8

"Committee"

3

2.9

"Company"

3

2.10

"Exchange Act"

3

2.11

"Fair Market Value"

3

2.12

"Grantee"

3

2.13

"Initial Public Offering"

3

2.14

"Incentive Stock Option" or "ISO"

4

2.15

"Loan"

4

2.16

"Non-Employee Director"

4

2.17

"Nonqualified Stock Option" or "NQSO"

4

2.18

"Option"

4

2.19

"Other Cash-Based Award"

4

2.20

"Other Stock-Based Award"

4

2.21

"Plan"

4

2.22

"Restricted Stock"

4

2.23

"Rule 16b-3"

4

2.24

"Securities Act"

4

2.25

"Stock"

4

2.26

"Stock Appreciation Right" or "SAR"

4

2.27

"Subsidiary"

5

3.

Administration

5

4.

Eligibility

6

5.

Stock Subject to the Plan

6

6.

Specific Terms of Awards

7

6.1

General

7

6.2

Options

7

(a)

Type of Award

7

(b)

Exercise Price

7

(c)

Term and Exercisability of Options

7

(d)

Termination of Employment, etc.

7

(e)

Other Provisions

8

6.3

SARs

8

(a)

In General

8

(b)

SARs

8

6.4

Restricted Stock

8

(a)

Issuance and Restrictions

8

(b)

Forfeiture

9

(c)

Certificates for Stock

9

(d)

Dividends

9

6.5

Stock Awards in Lieu of Cash Awards

9

6.6

Other Stock-Based or Cash-Based Awards

9

7.

Change of Control Provisions

10

8.

Loan Provisions

10

9.

General Provisions

10

9.1

Effective Date; Approval by Stockholders

10

9.2

Nontransferability

11

9.3

No Right to Continued Employment, etc.

11

9.4

Taxes

11

9.5

Amendment and Termination of the Plan

11

9.6

No Rights to Awards or Loans; No Stockholder Rights

11

9.7

Unfunded Status of Awards

12

9.8

No Fractional Shares

12

9.9

Regulations and Other Approvals

12

9.10

Governing Law

12





Purpose; Types of Awards; Construction

.



The purpose of the Alexandria Real Estate Equities, Inc. Amended and Restated
1997 Stock Award and Incentive Plan (the "Plan") is to afford an incentive to
selected officers, employees and independent contractors (including non-employee
directors) of Alexandria Real Estate Equities, Inc. (the "Company"), or any
Subsidiary or Affiliate that now exists or hereafter is organized or acquired,
to acquire a proprietary interest in the Company, to continue as employees or
independent contractors (including non-employee directors), as the case may be,
to increase their efforts on behalf of the Company and to promote the success of
the Company's business. Pursuant to Section 6 of the Plan, there may be granted
Options (including "incentive stock options" and "nonqualified stock options"),
Stock Appreciation Rights, Restricted Stock, and Other Stock-Based Awards or
Other Cash-Based Awards. The Plan also provides the authority to make loans to
purchase shares of Stock. From and after the consummation of the Initial Public
Offering, the Plan is designed to comply with the requirements of Regulation G
(12 C.F.R. Section 207) regarding the purchase of shares on margin, the
requirements for "performance-based compensation" under Section 162(m) of the
Code and the conditions for exemption from short-swing profit recovery rules
under Rule 16b-3 of the Exchange Act, and shall be interpreted in a manner
consistent with the requirements thereof.

Definitions

For purposes of the Plan, the following terms shall be defined as set forth
below:

"Affiliate"

means any entity if, at the time of granting of an Award or a Loan, (i) the
Company, directly or indirectly, owns at least fifty percent (50%) of the
combined voting power of all classes of stock of such entity or at least fifty
percent (50%) of the ownership interests in such entity or (ii) such entity,
directly or indirectly, owns at least fifty percent (50%) of the combined voting
power of all classes of stock of the Company.



"Award"

means any Option, SAR, Restricted Stock, or Other Stock-Based Award or Other
Cash-Based Award granted under the Plan.



"Award Agreement"

means any written agreement, contract, or other instrument or document
evidencing an Award.



"Beneficiary"

means the person, persons, trust or trusts that have been designated by a
Grantee in his or her most recent written beneficiary designation filed with the
Company to receive the benefits specified under the Plan upon his or her death,
or, if there is no designated Beneficiary or surviving designated Beneficiary,
then the person, persons, trust or trusts entitled by will or the laws of
descent and distribution to receive such benefits.



"Board"

means the Board of Directors of the Company.



"Change of Control"

shall mean the occurrence of any of the following events:



Any Person (as such term is used in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (E) a person or group
as used in Rule 13d-1(b) under the Exchange Act) that is or becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company's then outstanding
securities; or

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

There is consummated a merger or consolidation of the Company with any other
corporation, other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least seventy-five percent (75%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing
twenty-five percent (25%) or more of the combined voting power of the Company's
then outstanding securities; or

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least seventy-five (75%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

"Code"

means the Internal Revenue Code of 1986, as amended from time to time.



"Committee"

means the Board or the committee designated or established by the Board to
administer the Plan from and after the consummation of the Initial Public
Offering, the composition of which shall at all times satisfy the provisions of
Rule 16b-3 and may satisfy the provisions of Section 162(m)(4)(C)(i) of the
Code. With respect to the period prior to consummation of the Initial Public
Offering, references to the "Committee" shall be deemed to refer to the Board or
to the Compensation Committee of the Board.



"Company"

means Alexandria Real Estate Equities, Inc., a corporation organized under the
laws of the State of Maryland, or any successor corporation.



"Exchange Act"

means the Securities Exchange Act of 1934, as amended from time to time, and as
now or hereafter construed, interpreted and applied by regulations, rulings and
cases.



"Fair Market Value"

means, with respect to Stock or other property, the fair market value of such
Stock or other property determined by such methods or procedures as shall be
established from time to time by the Committee. Unless otherwise determined by
the Committee in good faith, the per share Fair Market Value of Stock as of a
particular date shall mean (i) the closing sales price per share of Stock on the
national securities exchange on which the Stock is principally traded on the
date the Award is granted (or if the Stock is not traded on the exchange on the
date the award is granted, the closing sales price per share of Stock for the
last preceding date on which there was a sale of such Stock on such exchange),
or (ii) if the shares of Stock are then traded in an over-the-counter market,
the average of the closing bid and ask prices for the shares of Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Stock in such market, or (iii) if the shares of Stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Committee, in its sole discretion, shall determine.



"Grantee"

means a person who, as an employee or independent contractor of the Company, a
Subsidiary or an Affiliate, has been granted an Award or Loan under the Plan.



"Initial Public Offering"

shall mean the initial public offering of shares of Stock of the Company, as
more fully described in the Registration Statement on Form S-11 filed with the
Securities and Exchange Commission on March 18, 1997, as such Registration
Statement may be amended from time to time.



"Incentive Stock Option" or "ISO"

means any Option intended to be and designated as an incentive stock option
within the meaning of Section 422 of the Code.



"Loan"

means the proceeds from the Company borrowed by a Plan participant under Section
8 of the Plan.



"Non-Employee Director"

means any director who is not an employee of the Company or any of its
subsidiaries or affiliates. For purposes of this Plan, such non-employee
director shall be treated as an independent contractor.



"Nonqualified Stock Option" or "NQSO"

means any Option that is designated as a nonqualified stock option.



"Option"

means a right, granted to a Grantee under Section 6.2, to purchase shares of
Stock. An Option may be either an ISO or an NQSO;
provided that
ISOs may be granted only to employees of the Company or of a Subsidiary.



"Other Cash-Based Award"

means cash awarded to a Grantee under Section 6.6, including cash awarded as a
bonus or upon the attainment of specified performance objectives or otherwise as
permitted under the Plan.



"Other Stock-Based Award"

means a right or other interest granted to a Grantee under Section 6.6 that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, including, but not limited to (1)
unrestricted Stock awarded as a bonus or upon the attainment of specified
performance objectives or otherwise as permitted under the Plan and (2) a right
granted to a Grantee to acquire Stock from the Company for cash and/or a
promissory note containing terms and conditions prescribed by the Committee.



"Plan"

means this Alexandria Real Estate Equities, Inc. Amended and Restated 1997 Stock
Award and Incentive Plan, as amended from time to time.



"Restricted Stock"

means an Award of shares of Stock to a Grantee under Section 6.4 that may be
subject to certain restrictions and to a risk of forfeiture.



"Rule 16b-3"

means Rule 16b-3, as from time to time in effect promulgated by the Securities
and Exchange Commission under Section 16 of the Exchange Act, including any
successor to such Rule.



"Securities Act"

means the Securities Act of 1933, as amended from time to time, and as now or
hereafter construed, interpreted and applied by the regulations, rulings and
cases.



"Stock"

means shares of the common stock, par value $.01 per share, of the Company.



"Stock Appreciation Right" or "SAR"

means the right, granted to a Grantee under Section 6.3, to be paid an amount
measured by the appreciation in the Fair Market Value of Stock from the date of
grant to the date of exercise of the right, with payment to be made in cash,
Stock, or property as specified in the Award or determined by the Committee.



"Subsidiary"

means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.



Administration

.



The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan including, without limitation, the
authority to grant Awards and make Loans; to determine the persons to whom and
the time or times at which Awards shall be granted and Loans shall be made; to
determine the type and number of Awards to be granted and the amount of any
Loan, the number of shares of Stock to which an Award may relate and the terms,
conditions, restrictions and performance criteria relating to any Award or Loan;
and to determine whether, to what extent, and under what circumstances an Award
may be settled, cancelled, forfeited, exchanged, or surrendered; to make
adjustments in the terms and conditions of, and the criteria and performance
objectives (if any) included in, Awards and Loans in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or Affiliate or the
financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, or accounting principles;
to designate Affiliates; to construe and interpret the Plan and any Award or
Loan; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of the Award Agreements and any
promissory note or agreement related to any Loan (which need not be identical
for each Grantee); and to make all other determinations deemed necessary or
advisable for the administration of the Plan.

The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including the Company,
and any Subsidiary, Affiliate or Grantee (or any person claiming any rights
under the Plan from or through any Grantee) and any stockholder.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
or Loan made hereunder.

Eligibility

.



Subject to the provisions set forth below, Awards and Loans may be granted to
selected employees, officers and independent contractors (including Non-Employee
Directors) of the Company and its present or future Subsidiaries and Affiliates,
in the discretion of the Committee; provided that ISOs may be granted only to
employees of the Company or of a Subsidiary. In determining the persons to whom
Awards and Loans shall be granted and the type (including the number of shares
to be covered) of any Award or the amount of any Loan, the Committee shall take
into account such factors as the Committee shall deem relevant in connection
with accomplishing the purposes of the Plan.

Stock Subject to the Plan

.



The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be, subject to adjustment as provided herein, that number of shares
equal to twelve percent (12%) of the number of shares of Stock outstanding at
any time, provided that in no event shall the number of shares of Stock
available for issuance under the Plan during its term exceed an aggregate of
three million (3,000,000) shares. No more than one hundred percent (100%) of the
total shares available for grant may be awarded to a single individual in a
single year. Such shares may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Company in the
open market, in private transactions or otherwise. If any shares subject to an
Award are forfeited, cancelled, exchanged or surrendered, or if an Award
otherwise terminates or expires without a distribution of shares to the Grantee,
the shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan; provided that, in the case of
forfeiture, cancellation, exchange or surrender of shares of Restricted Stock
with respect to which dividends have been paid or accrued, the number of shares
with respect to such Awards shall not be available for Awards hereunder unless,
in the case of shares with respect to which dividends were accrued but unpaid,
such dividends are also forfeited, cancelled, exchanged or surrendered. Upon the
exercise of any Award granted in tandem with any other Awards or awards, such
related Awards or awards shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (a)
the number and kind of shares of Stock which may thereafter be issued in
connection with Awards, (b) the number and kind of shares of Stock issued or
issuable in respect of outstanding Awards, and (c) the exercise price, grant
price, or purchase price relating to any Award; provided that, with respect to
ISOs, such adjustment shall be made in accordance with Section 424(h) of the
Code.

Specific Terms of Awards

.



General

. The term of each Award shall be for such period as may be determined by the
Committee. Subject to the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company or a Subsidiary or Affiliate upon the grant,
maturation, or exercise of an Award may be made in such forms as the Committee
shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The Committee may make
rules relating to installment or deferred payments with respect to Awards,
including the rate of interest to be credited with respect to such payments. In
addition to the foregoing, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.



Options

. The Committee is authorized to grant Options to Grantees on the following
terms and conditions:



Type of Award

. The Award Agreement evidencing the grant of an Option under the Plan shall
designate the Option as an ISO or an NQSO.



Exercise Price

. The exercise price per share of Stock purchasable under an Option shall be
determined by the Committee;
provided that
, in the case of an ISO, such exercise price shall be not less than the Fair
Market Value of a share on the date of grant of such Option, and in no event
shall the exercise price for the purchase of shares be less than par value. The
exercise price for Stock subject to an Option may be paid in cash or subject to
the approval of the Committee, by an exchange of Stock previously owned by the
Grantee (and if the Grantee acquired such previously owned Stock from the
Company, then the Grantee must have held such Stock for more than six months),
or a combination of both, in an amount having a combined value equal to such
exercise price. Subject to the approval of the Committee, a Grantee may pay all
or a portion of the aggregate exercise price by having shares of Stock with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company or sold by a broker-dealer under circumstances meeting
the requirements of 12 C.F.R. Section 220 or any successor thereof.



Term and Exercisability of Options

. The date on which the Committee adopts a resolution expressly granting an
Option shall be considered the day on which such Option is granted. Options
shall be exercisable over the exercise period (which shall not exceed ten years
from the date of grant), at such times and upon such conditions as the Committee
may determine, as reflected in the Award Agreement;
provided that
, the Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. An Option may be exercised to the extent of any
or all full shares of Stock as to which the Option has become exercisable, by
giving written notice of such exercise to the Committee or its designated agent.



Termination of Employment, etc.

An Option may not be exercised unless the Grantee is then in the employ of, or
then maintains an independent contractor relationship with, the Company,
Subsidiary, or an Affiliate (or a company, a parent, or Subsidiary company of
such company issuing or assuming the Option in a transaction to which Section
424(a) of the Code applies);
provided that
ISOs may be granted only to employees of the Company or of a Subsidiary, and may
not be exercised unless the Grantee has remained continuously so employed, or
has continuously maintained such relationship, since the date of grant of the
Option;
provided that
, the Award Agreement may contain provisions extending the exercisability of
Options, in the event of specified terminations, to a date not later than the
expiration date of such Option. A Termination of Employment shall not be deemed
to have occurred merely because of a change in the capacity in which the Grantee
renders service to the Company, a Subsidiary, or an Affiliate as an employee or
independent contractor or a change in the entity for which the Grantee renders
such service, provided that there is no interruption or termination of the
Grantee's continuous service. The Committee or the chief executive officer of
the Company, in that party's sole discretion, may determine whether a
Termination of Employment has occurred in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.



Other Provisions

. Options may be subject to such other conditions including, but not limited to,
restrictions on transferability of the shares acquired upon exercise of such
Options, as the Committee may prescribe in its discretion or as may be required
by applicable law, including but not limited to the requirements respecting ISOs
set forth in Section 422 of the Code.



SARs

. The Committee is authorized to grant SARs to Grantees on the following terms
and conditions:



In General

. Unless the Committee determines otherwise, (i) an SAR granted in tandem with
an NQSO may be granted at the time of grant of the related NQSO or at any time
thereafter or (ii) an SAR granted in tandem with an ISO may only be granted at
the time of grant of the related ISO. An SAR granted in tandem with an Option
shall be exercisable only to the extent the underlying Option is exercisable.



SARs

. An SAR shall confer on the Grantee a right to receive an amount with respect
to each share subject thereto, upon exercise thereof, equal to the excess of (i)
the Fair Market Value of one share of Stock on the date of exercise over (ii)
the grant price of the SAR (which in the case of an SAR granted in tandem with
an Option shall be equal to the exercise price of one share of Stock underlying
the Option, and which in the case of any other SAR shall be such price as the
Committee may determine).



Restricted Stock

. The Committee is authorized to grant Restricted Stock to Grantees on the
following terms and conditions:



Issuance and Restrictions

. Restricted Stock shall be subject to such restrictions on transferability and
other restrictions, if any, as the Committee may impose at the date of grant or
thereafter, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Committee may determine. Such restrictions may include factors relating to the
increase in the value of the Stock or to individual or Company performance such
as the attainment of certain specified individual or Company-wide performance
goals or earnings per share. Except to the extent restricted under the Award
Agreement relating to the Restricted Stock, a Grantee granted Restricted Stock
shall have all of the rights of a stockholder including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.



Forfeiture

. Upon termination of employment with or service to the Company and any
Subsidiary, or upon termination of the independent contractor relationship, as
the case may be, during the applicable restriction period, Restricted Stock and
any accrued but unpaid dividends that are at that time subject to restrictions
shall be forfeited;
provided that
, the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.



Certificates for Stock

. Restricted Stock granted under the Plan may be evidenced in such manner as the
Committee shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, such certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company shall retain physical
possession of the certificate.



Dividends

. Dividends paid on Restricted Stock shall either be paid at the dividend
payment date, or be deferred for payment to such date as determined by the
Committee, in cash or in shares of unrestricted Stock having a Fair Market Value
equal to the amount of such dividends. Stock distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.



Stock Awards in Lieu of Cash Awards

. The Committee is authorized to grant Stock to Grantees as a bonus, or to grant
other Awards, in lieu of Company commitments to pay cash under other plans or
compensatory arrangements. Stock or Awards granted hereunder shall have such
other terms as shall be determined by the Committee.



Other Stock-Based or Cash-Based Awards

. The Committee is authorized to grant to Grantees Other Stock-Based Awards or
Other Cash-Based Awards alone or in addition to any other Award under the Plan,
as deemed by the Committee to be consistent with the purposes of the Plan. Such
Awards may be granted with value and payment contingent upon performance of the
Company or any other factors designated by the Committee, or valued by reference
to the performance of specified Subsidiaries or Affiliates.



The Committee shall determine the terms and conditions of such Awards at the
date of grant or thereafter; provided, that performance objectives for each year
shall be established by the Committee not later than the latest date permissible
under Section 162(m) of the Code. To the extent that such Awards are paid to
"Covered Employees," as such term is defined in Section 162(m) of the Code, the
performance objectives to be used shall be expressed in terms of one or more of
the following: earnings per share; stock price; return on equity; net earnings;
related return ratios; cash flow; net earnings growth; earnings before interest,
taxes, depreciation and amortization (EBITDA); return on assets; total
stockholder return; increase in revenues; decrease in expenses; increase in
funds from operations (FFO); increase in FFO per share; and the Company's
published ranking against its peer group of office real estate investment trusts
based on total stockholder return, increase in FFO per share and/or FFO current
and forward multiples. Performance objectives established by the Committee may
be (but need not be) different from year-to-year, and different performance
objectives may be applicable to different Grantees. No Covered Employee shall
receive Other Stock-Based Awards or Other Cash-Based Awards pursuant to this
Section 6.6 in excess of five hundred thousand (500,000) shares or five million
dollars ($5,000,000) per year.

Change of Control Provisions

.



The following provisions shall apply in the event of a Change of Control, unless
otherwise determined by the Committee or the Board in writing at or after grant
(including under any individual agreement), but prior to the occurrence of such
Change of Control:

any Award carrying a right to exercise that was not previously exercisable and
vested shall become fully exercisable and vested;

the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved;

any indebtedness incurred pursuant to Section 8 of this Plan shall be forgiven
and the collateral pledged in connection with any such Loan shall be released;
and

any surviving corporation or acquiring corporation may assume or continue any
Awards outstanding under the Plan or may substitute similar awards (including an
award to acquire the same consideration paid to the stockholders in the Change
of Control) for those outstanding under the Plan.

Loan Provisions

.



Subject to the provisions of the Plan and all applicable federal and state laws,
rules and regulations (including the requirements of Regulation G (12 C.F.R.
Section 207)), the Committee shall have the authority to make Loans to Grantees
(on such terms and conditions as the Committee shall determine), to enable such
Grantees to purchase shares in connection with the Initial Public Offering or
otherwise in connection with the realization of Awards under the Plan. Loans
shall be evidenced by a promissory note or other agreement, signed by the
borrower, which shall contain provisions for repayment and such other terms and
conditions as the Committee shall determine.

General Provisions

.



Effective Date; Approval by Stockholders

. The Plan shall take effect upon its adoption by the Board (the "Effective
Date"), but the Plan (and any grants of Awards made prior to the stockholder
approval mentioned herein), shall be subject to the approval of the holder(s) of
a majority of the issued and outstanding shares of voting securities of the
Company entitled to vote, which approval must occur within twelve (12) months of
the date the Plan is adopted by the Board. In the absence of such approval, such
Awards shall be null and void. Notwithstanding the foregoing, the effectiveness
of the Plan is conditioned upon the consummation of the Initial Public Offering,
and shall be of no force and effect if the Initial Public Offering is not
consummated.



Nontransferability

. Awards shall not be transferable by a Grantee except by will or the laws of
descent and distribution or, if then permitted under Rule 16b-3, pursuant to a
qualified domestic relations order as defined under the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder, and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.



No Right to Continued Employment, etc.

Nothing in the Plan or in any Award or Loan granted or any Award Agreement,
promissory note or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ of or to continue as an
independent contractor of the Company, any Subsidiary or any Affiliate, or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement, promissory note, or other agreement or to interfere with or limit in
any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee's employment or independent contractor relationship.



Taxes

. The Company or any Subsidiary or Affiliate is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any other payment to a Grantee, amounts of withholding
and other taxes due in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Grantees to satisfy obligations for the payment of withholding taxes
and other tax obligations relating to any Award. This authority includes the
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Grantee's tax obligations.
Notwithstanding the foregoing, no shares of Stock shall be withheld to satisfy
withholding and other tax obligations with a value exceeding the minimum amount
of tax required to be withheld by law.



Amendment and Termination of the Plan

. The Plan will terminate on the day immediately preceding the tenth anniversary
of the adoption of the Plan by the Board, unless the Plan is terminated sooner
by the Board. The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part;
provided that
, if the Committee determines that stockholder approval of an amendment is
necessary and desirable in order for the Plan to comply or continue to comply
with any applicable law, such amendment shall not be effective unless the same
shall be approved by the requisite vote of the stockholders of the Company
entitled to vote thereon. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Grantee, without such Grantee's
consent, under any Award or Loan theretofore granted under the Plan.



No Rights to Awards or Loans; No Stockholder Rights

. No Grantee shall have any claim to be granted any Award or Loan under the
Plan, and there is no obligation for uniformity of treatment of Grantees. Except
as provided specifically herein, a Grantee or a transferee of an Award shall
have no rights as a stockholder with respect to any shares covered by the Award
until the date of the issuance of a stock certificate to him for such shares.



Unfunded Status of Awards

. The Plan is intended to constitute an "unfunded" plan for incentive and
deferred compensation. With respect to any payments not yet made to a Grantee
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Grantee any rights that are greater than those of a general creditor of the
Company.



No Fractional Shares

. No fractional shares of Stock shall be issued or delivered pursuant to the
Plan or any Award. The Committee shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.



Regulations and Other Approvals

.



The obligation of the Company to sell or deliver Stock with respect to any Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

In the event that the disposition of Stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act and is
not otherwise exempt from such registration, such Stock shall be restricted
against transfer to the extent required by the Securities Act or regulations
thereunder, and the Committee may require a Grantee receiving Stock pursuant to
the Plan, as a condition precedent to receipt of such Stock, to represent to the
Company in writing that the Stock acquired by such Grantee is acquired for
investment only and not with a view to distribution.

Governing Law

. The Plan and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Maryland without giving effect to the
conflict of laws principles thereof.



In Witness Whereof

, the Plan is hereby adopted by a duly authorized officer of Alexandria Real
Estate Equities, Inc. on this 29th day of December, 2000.



Alexandria Real Estate Equities, Inc.



By: /s/ Joel S. Marcus

Name: Joel S. Marcus

Title: Chief Executive Officer





--------------------------------------------------------------------------------
